Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This office action is a response to applicant’s communication submitted July 5, 2022 wherein claims 1, 10-13, 18, 31, 32, 36, 38, 39, 43-45, and 49-51 are canceled.  This application is a national stage application of PCT/IB2017/056034, filed September 29, 2017, which claims benefit of provisional application 62/402921, filed September 30, 2016.
Claims 20, 21, 23, and 25 are pending in this application.
Claims 20, 21, 23, and 25 as amended are examined on the merits herein.

Response to Arguments
Applicant’s amendment, submitted July 5, 2022, canceling claims 1, 10-13, 18, 31, 32, 36, 38, 39, 43-45, and 49-51, is persuasive to remove the rejections of claims 1, 10-12, 31, 36, 38, 43, and 49-51 under 35 USC 102(a)(1) for being anticipated by Reddy et al., of claims 13, 18, 32, 39, 44, and 45 under 35 USC 103 for being obvious over Reddy et al. in view of Meinicke et al., and of claim 51 under 35 UC 112(b) for containing an ambiguous limitation.

	Currently claims 20, 21, 23, and 25 are pending in this application and have been examined on the merits herein.  Applicant’s amendment submitted July 5, 2022, is seen to be persuasive to remove all rejections of record in the previous office action and place the application in condition for allowance.  Reasons for allowance are as follows:
	The claimed invention is directed to a method of making a metformin lysinate complex comprising steps of mixing metformin free base and lysine, allowing the mixture to react, and filtering and concentrating the resulting mixture.  The prior art does not disclose this specific method.
	While amino acid co-crystals of metformin and amino acids are generally disclosed in the art, for example in PCT publication WO2011/051974, (of record in previous action, herein referred to as Reddy et al.) this reference does not disclose making these co-crystals by the claimed method, instead disclosing a process of neat-grinding or solvent drop grinding the metformin and the amino acid. (see p. 7 fifth and sixth paragraph, as well as examples 1 and 2 on p. 10 of Reddy et al.) Furthermore US pre-grant publication 2014/0018419 (of record in previous action, herein referred to as Mylari) discloses tri-salt compounds which contain metformin, an amino acid, and a fatty acid.  However, this reference does not specifically describe using lysine as the amino acid in the salt, referring to aspartate and glutamate instead, and does not specifically disclose that the resulting salt is a complex.  According to examples 21-29 on pp. 101-131 of the specification as originally filed, the complex of metformin lysinate, or SLN10 as it is referred to in the specification, displays additional biological activities compared to metformin hydrochloride, or SLN1.  Nothing in the prior art would suggest that specifically producing a complex of metformin lysinate according to the claimed process would result in a complex having qualitatively different activity, as opposed to differences in physical properties, solubility, or bioavailability, for example.  Therefore the disclosure of Mylari is not seen to render making a metformin lysine complex by the claimed method obvious.
Accordingly, Applicant’s amendment submitted July 5, 2022, is sufficient to remove all rejections made in the prior office action as discussed above and to place the application in condition for allowance.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled, “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        7/12/2022